DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Response to Amendment
	The amendment filed on March 15, 2021 has been entered.  
	Applicant has: amended claims 1-3, 8-10 and 15-17; canceled claims 5, 12 and 19; and added claim 22.  	
	Claims 1-3, 7-10, 14-17 and 21-22 are now pending and have been allowed.

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 3/15/2021 and 4/20/2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Response to Arguments
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 1-3, 5, 7-10, 12, 14-17, 19 and 21 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant has amended the claims to remove the language that resulted in the prior rejection, accordingly, the prior 35 U.S.C. 112(b) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103	Applicant’s arguments regarding the prior art rejection (Amendment, pp. 11-12) have been fully considered and were found to be persuasive.  Examiner agrees that the references of record do not disclose or suggest the particular combination of steps or elements as recited in independent claims 1, 8 and 15.  Examiner also agrees that the “retrieving”, “decrypting” and “performing” steps, that were previously given no patentable weight, are now positively recited steps which should be given patentable weight.  
Examiner has performed an updated prior art search based on the most recent claim amendments and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as recited herein in independent claim 1, 8 and 15.

Reasons for Allowance
Claims 1-3, 7-10, 14-17 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
	The prior art teaches various aspects of the claimed invention.  For example, Lu et al. (US 2020/0374135 A1), a newly discovered/cited reference, discloses where a first public key (i.e. first supervision public key) is obtained (i.e. received), by an institution with asset accounts (i.e. a first blockchain node device of a blockchain) from a supervisor (i.e. supervisor node device of the blockchain).  Lu Abstract; [0018]; [0048]; Fig. 2 S1.  When the institution with asset accounts (i.e. first blockchain node device) initiates a transaction (i.e. obtains transaction data) it encrypts the transaction data with a homomorphic key (i.e. a new supervision public key) that was generated based on the first public key received from the supervisor.  Lu [0010]; [0054]; Fig. 2 S3.
	Karame (US 2018/0191502 A1) discloses the obtaining of blockchain transaction data from a plurality of transaction participants participating in a transaction, each transaction participant of the plurality of transaction participants providing a respective certificate (i.e. a unique key) indicating a respective contractual membership in the blockchain. Karame [0025]; [0034-0035]; [0078], where examiner construes a unique key to be a “certificate” indicating membership in a blockchain; Fig. 1 steps e and f.  Karame also discloses where the blockchain transaction data (i.e. object) is encrypted by the first blockchain node device by using the new supervision public key (i.e. key), and where the encrypted blockchain transaction data (i.e. encrypted object) is stored to the blockchain (i.e. storing said transaction in a blockchain).  Karame [0028]; [0030]; [0032]; [0035].
	Independent claims 1, 8 and 15 recite that the blockchain transaction data comprises an agreement specifying that the supervision node device, distinct from the plurality of transaction participants, has authority to supervise processing of the blockchain transaction data.  Zhang et al. (US 2019/0220615 A1) discloses this feature/limitation (Zhang Abstract; [0035]; [0048]), however, it is noted 
	Tie et al. (US 2011/0103589 A1) discloses the receiving of a new key (i.e. a session key) that is signed by first key (i.e. the private key of the key distribution center).  Ti [0009]; [0017-0018].  Ti also discloses that signature verification can be performed on the new key using the first key.  Ti [0023].
	Finally, Maim (US 2020/0387893 A1), a newly discovered/cited reference, discloses the placing of a node (i.e. a transaction participant of the plurality of transaction participants) on a blacklist and subsequently sending a message to other nodes with information about the blacklisted node(s).  Maim [0463-0464].
Accordingly, certain aspects of the claimed invention were known in the art, however, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1, 8 and 15.	For the above reasons, and for those set forth by Applicant in the March 15, 2021 Amendment (see March 15, 2021 Amendment, pp. 11-12), claims 1, 8 and 15 are deemed to be allowable over the prior art and claims 2-3, 7, 9-10, 14, 16-17 and 21-22 are allowable by virtue of their dependency on claim 1, 8 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        June 5, 2021

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685